TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 6, 2018



                                      NO. 03-17-00763-CV


          City of Austin Firefighters’ and Police Officers’ Civil Service Commission;
           City of Austin Firefighters’ and Police Officers’ Civil Service Director;
                   Chief Brian Manley; and the City of Austin, Appellants

                                                 v.

                  Kenneth Casady and Austin Police Association, Appellees




          APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
         REVERSED AND DISMISSED FOR WANT OF JURISDICTION IN PART;
              VACATED IN PART -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on October 30, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. Therefore, the Court reverses the trial court’s interlocutory order

denying appellants’ plea to the jurisdiction, dismisses appellees’ claims for lack of subject

matter jurisdiction, and vacates the trial court’s order granting appellees’ application to compel

arbitration. Appellees shall pay all costs relating to this appeal, both in this Court and the court

below.